Exhibit 10.4

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Agreement”) is made and entered into as of
                                   , 2014, by and among The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”), on the one hand, and Prospect
Global Resources, Inc., a Delaware corporation (“Prospect DE”), Prospect Global
Resources, Inc., a Nevada corporation (“Parent”), Apache County Land & Ranch,
LLC, a Nevada limited liability (“Apache”) and American West Potash, LLC, a
Delaware limited liability company (“AWP” and collectively with Prospect DE,
Parent and Apache the “Prospect Parties” and each a “Prospect Party”) on the
other hand, with reference to the following facts:

 

A.                                    Prospect DE entered into and delivered to
the order of Karlsson that certain Senior First Priority Secured Promissory
Note, dated as of August 1, 2012 (as amended, modified, extended and/or restated
from time to time, the “Note”).

 

B.                                    Pursuant to the Note, Karlsson made
certain extensions of credit (the “Loan”) to Prospect DE.

 

C.                                    The Loan was secured by, among other
instruments, (i) that certain Deed of Trust, Security Agreement, Assignment of
Production and Proceeds, Fixture Filing and Financing Statement dated as of
August 1, 2012, executed by AWP, as trustor, in favor of and for the benefit of
Karlsson, as beneficiary, and recorded August 1, 2012, as Instrument
No. 2012-004076 in the Official Records of Apache County, Arizona (the “AWP Deed
of Trust”) with respect to the property described therein (the “Premises”),
(ii) that certain Security Agreement, dated as of August 1, 2012, executed by
Prospect DE and AWP in favor of and for the benefit of Karlsson (the “Security
Agreement”), (iii) that certain Membership Interest Pledge Agreement between
Prospect DE and Karlsson, dated as of May 30, 2012 (the “AWP Pledge Agreement”);
(iv) that certain Membership Interest Pledge Agreement between AWP and Karlsson,
dated as of January 28, 2013 (the “Apache Pledge Agreement”); and (v) each of
the Collateral Assignment of Mineral Leases, the Collateral Assignment of Mining
Permits, and the Collateral Assignments of Royalty Agreements, each between AWP
and Karlsson and each dated as of August 1, 2012 (collectively, the “Collateral
Assignments”).  The Loan and all of Prospect DE’s other obligations under the
Loan Documents (as defined below) are guaranteed by that certain Unconditional
Guaranty dated as of August 1, 2012 executed by AWP in favor of and for the
benefit of Karlsson (the “Guaranty”, and together with the AWP Deed of Trust,
the Security Agreement, the Pledge Agreement and the Collateral Assignments and
all financing statements, fixture filings, patent, trademark and copyright
filings and other documents and agreements relating to the collateral for the
Loan and made or delivered pursuant to the Note or any other Loan Document, the
“Collateral Documents”).  The Note, the Collateral Documents and all other
documents, agreements and instruments delivered to Karlsson under or in
connection with the Note, including but not limited to the documents listed on
Exhibit A to this Agreement, each as amended from time to time, are collectively
referred to herein as the “Loan Documents.”

 

D.                                    Pursuant to the terms of the Sixth
Extension Agreement (as defined in Exhibit A hereto), the Discounted Payoff (as
therein defined) of the Loan has been effectuated by the Prospect Parties.

 

--------------------------------------------------------------------------------


 

E.                                     In conformity with the terms of the Sixth
Extension Agreement, Karlsson and the Prospect Parties accordingly are entering
into this Agreement pursuant to which they wish mutually to release all claims
against the other of any nature, including but not limited to those arising
under (i) the Loan Documents and/or (ii) the Membership Interest Purchase
Agreement dated as of May 30, 2012 by and among Prospect DE, AWP and Karlsson or
any other document or instrument executed pursuant thereto or in connection
therewith, but excluding from such release, in all cases, those rights and
claims of Karlsson, and obligations of one or more of the Prospect Parties,
arising under the Agreements listed on Exhibit B to this Agreement
(collectively, each as amended from time to time the “Surviving Agreements”),
which it is the intention of the parties hereto shall survive the execution of
this Agreement.

 

The parties hereby agree as follows:

 

1.                                      Effectiveness.  This Agreement
(including those mutual releases set forth in Section 2 hereof) shall become
effective upon execution hereof by Karlsson and each of the Prospect Parties.

 

2.                                      Release.  In each case, to the maximum
extent permitted by law, (a) each Prospect Party, for itself and on behalf of
its directors, shareholders, officers, partners, principals, members, employees,
counsel, agents, representatives, predecessors-in-interest,
successors-in-interest, and assigns (collectively, with the Prospect Parties,
the “Prospect Release Parties”) hereby waives, releases and discharges Karlsson
and its directors, shareholders, officers, partners, principals, members,
employees, counsel, agents, representatives, predecessors-in-interest,
successors-in-interest, and assigns (collectively with Karlsson, the “Karlsson
Release Parties”); and (b) Karlsson, for itself and on behalf of each other
Karlsson Release Party, hereby waives, releases and discharges each Prospect
Release Party, in each case from any and all suits, causes of action, legal or
administrative proceedings, liabilities, claims, damages, losses, costs or
expenses of any kind (collectively, “Claims”), known or unknown, which such
Karlsson Release Party or Prospect Release Party may have arising out of acts,
omissions, or events occurring at any time prior to and including the Effective
Date; provided, however, that notwithstanding the generality of the foregoing,
nothing herein shall be deemed to release any Prospect Release Party from any
obligation under, or release any Claim by any Karlsson Release Party now or
hereafter existing pursuant or with respect to, any Surviving Agreement. 
Karlsson and each Prospect Party hereby agree and represent that the matters
released herein are not limited to matters which are known, disclosed or
foreseeable.  Karlsson and the Prospect Parties intend to waive all Claims, and
the Karlsson Release Parties intend to release all Claims not arising under the
Surviving Agreements, including in each case Claims which they do not know or
suspect to exist in their favor, to the fullest extent that a waiver of such
Claims under California law can be effected.  Accordingly, the parties waive all
rights and benefits which they now have or in the future may have by virtue of
the provisions of Section 1542 of the California Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE

 

2

--------------------------------------------------------------------------------


 

MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Karlsson and the Prospect Parties expressly acknowledge the foregoing waiver of
the provisions of Section 1542 of the California Civil Code.

 

3.                                      Specific Legal Advice With Respect To
Agreement And Releases.  Karlsson and the Prospect Parties acknowledge that the
effect and import of this Agreement, including, without limitation, the releases
and waivers contained herein have been explained to them by their own legal
counsel.  With this knowledge and understanding, Karlsson and the Prospect
Parties elect to, and do, waive the provisions of Section 1542 of the California
Civil Code and of any similar case or statutory law of other states that may be
applicable, and relinquish any rights which they may otherwise have thereunder,
to the fullest extent permitted by law, with regard to the above releases, and
agree that the above releases shall remain in full force and effect
notwithstanding any discovery or existence of any additional or different
facts.  It is expressly understood and agreed that Karlsson and the Prospect
Parties voluntarily waive and relinquish all rights and benefits under the
provisions of any rule, regulation, statute or law in any jurisdiction:  (a) in
which this Agreement may be enforced; (b) in which this Agreement may be
applicable; and (c) in which any action or inaction giving rise to such
relinquishment may occur, which is reasonably similar to Section 1542, and which
may apply to the subject matter of this Agreement.

 

INITIALS:                                    Prospect DE
Parent
AWP
Apache
Karlsson

 

4.                                      No Assignment.  Karlsson and the
Prospect Parties hereby represent and warrant that they have not heretofore
assigned or transferred or purported to assign or transfer to any person or
entity, whether by act, operation of law or otherwise, all or any part of or any
interest in any claim, contention, demand or cause of action relating to any
Claims or matters released pursuant to Section 2 of this Agreement.

 

5.                                      Legal Representation.  Karlsson and the
Prospect Parties hereby warrant and acknowledge that each has been represented
by legal counsel throughout the negotiations which preceded the execution of
this Agreement, and that each of them has executed this Agreement with the
consent and advice of such legal counsel.

 

6.                                      Notices.  All notices, demands, requests
and other communications of any kind which any party hereto may be required to
or may desire to serve upon any other party (“Notice”) shall be in writing and
shall be deemed to have been properly given or served for all purposes (i) if
sent by Federal Express or other nationally recognized overnight carrier for
next business day delivery, on the first business day following deposit of such
Notice with such carrier, or (ii) if personally delivered, on the actual date of
delivery, or (iii) if sent by certified mail, return receipt requested postage
prepaid, on the third (3rd) business day following the date

 

3

--------------------------------------------------------------------------------


 

of mailing, or (iv) if sent by facsimile, then on the actual date of delivery
(as evidenced by a facsimile confirmation) addressed as follows:

 

If to Karlsson:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, California 90291
Attention: Michael Stone
Fax: (310) 933-0262

 

With a copy to:

 

Richard C. Weisberg
Law Offices
33 Derwen Road
Bala Cynwyd, Pennsylvania 19004
Fax: (215) 689 1504

 

Loeb & Loeb LLP
10100 Santa Monica Boulevard, Suite 2200
Los Angeles, California 90067
Attention: Lance N. Jurich, Esq.
Fax: (310) 282-2211

 

If to the Prospect Parties:

 

Prospect Global Resources, Inc.
1401 17th Street, Suite 1550
Denver, Colorado 80202
Attention: Mr. Damon Barber, Chief Executive Officer
Fax: (303) 990-8440

 

With a copy to:

 

Eisner Jaffee Gorry Chapman & Ross PC
9601 Wilshire Boulevard, Suite 700
Beverly Hills, California 90210
Attention: Mr. Michael Eisner
Fax: (310) 855-3201

 

Any party may change its address by giving the other party written notice of its
new address as herein provided.

 

7.                                      Further Assurances.  Karlsson and the
Prospect Parties shall, from time to time, promptly execute and deliver such
further instruments, documents and papers and perform such further acts as may
be necessary to carry out and effect the terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                      Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon Karlsson and the Prospect
Parties and (as applicable) their respective principals, partners, officers,
directors, shareholders, employees, trustees, trust beneficiaries, agents,
independent contractors and the successors, assigns, heirs, executors,
administrators and representatives of each of the foregoing.

 

9.                                      Entire Agreement.  This Agreement
contains the entire agreement and understanding among Karlsson and the Prospect
Parties with respect to the subject matter hereof, and supersedes any and all
prior and contemporaneous oral and written agreements and understandings with
respect to such subject matter.  None of the Karlsson or the Prospect Parties
may rely on any representation, warranty, condition, understanding or agreement
of any kind with respect to the subject matter hereof other than those contained
herein.

 

10.                               Governing Law; Venue.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California, without regard to the conflicts of laws principles thereof.  Any and
all legal proceedings to enforce this Agreement shall be brought in the state or
Federal courts sitting in Los Angeles, California, Karlsson and the Prospect
Parties hereby waiving any claim or defense that such forum is not convenient or
proper.  Each of the Karlsson and the Prospect Parties hereby agrees that any
such court shall have in personal jurisdiction over it and consents to service
of process in any manner authorized by California law.

 

11.                               Electronic Delivery And Counterparts.  The
Karlsson and the Prospect Parties and their respective successors and assigns
shall be authorized to rely upon the signatures of each person and entity who
are signatories to this Agreement which signatures are delivered by facsimile or
other electronic means as constituting a duly authorized, irrevocable, actual,
current delivery of this Agreement with original ink signatures of each person
and entity.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which, together, shall be deemed to
constitute a single document.

 

12.                               Construction.  When necessary herein, all
terms used in the singular shall apply to the plural, and vice versa; the
present tense shall include the past and future tense, and vice versa; and the
masculine shall include the feminine and the neuter, and vice versa.  The
language in all parts of this Agreement shall in all cases be construed simply,
according to its fair meaning, and not strictly for or against of the parties. 
Without limitation, there shall be no presumption against any party on the
ground that such party was responsible for drafting this Agreement or any part
thereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

KARLSSON:

 

 

 

The Karlsson Group, Inc.

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT DE:

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

PARENT:

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

AWP:

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

CERTAIN LOAN DOCUMENTS

 

1)

Extension Agreement dated as of April 15, 2013 among Karlsson and the Prospect
Parties

2)

Second Extension Agreement dated as of June 26, 2013 among Karlsson and the
Prospect Parties

3)

Third Extension Agreement dated as of September 13, 2013 among Karlsson and the
Prospect Parties

4)

Fourth Extension Agreement dated as of December 10, 2013 among Karlsson and the
Prospect Parties (the “Fourth Extension Agreement”)

5)

Fifth Extension Agreement dated as of March 12, 2014 among Karlsson and the
Prospect Parties

6)

Sixth Extension Agreement dated as of April 3, 2014 among Karlsson and the
Prospect Parties (the “Sixth Extension Agreement”)

7)

Unconditional Guaranty by Parent in favor of Karlsson dated as of April 15, 2013

8)

Pledge Agreement by Parent in favor of Karlsson dated as of April 15, 2013

9)

Escrow Agreement among Karlsson, Parent and JPMorgan Chase Bank, N.A., as escrow
agent, dated as of April 15, 2013, as amended from time to time

10)

Side Letter dated August 1, 2012 between Prospect DE and Karlsson

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

SURVIVING AGREEMENTS

 

Each of the following agreements, as amended from time to time:

 

1.

Supplemental Payment Agreement dated as of August 1, 2012 by and among Prospect
DE, AWP and Karlsson;

2.

Additional Consideration Agreement dated as of August 1, 2012 by and among
Prospect DE, AWP and Karlsson; the Royalty Agreement dated as of
                       , 2014 between AWP and Karlsson; the Royalty Agreement
dated as of                        , 2014 between Apache and Karlsson; and each
other Royalty Agreement now or hereafter executed and delivered pursuant to
Section 12(b) of the Fourth Extension Agreement;

3.

Sections 4(a), 5(b), 7, 11 and 12 of each of the Fourth Extension Agreement and
the Sixth Extension Agreement and Section 3A of the Sixth Extension Agreement;

4.

Registration Rights Agreement dated as of August 1, 2012 between Parent and
Karlsson;

5.

Warrant dated                    , 2014 issued to Karlsson.

 

8

--------------------------------------------------------------------------------